The judgment of the trial court was rendered on the 13th day of October, 1934, and the appeal was lodged herein May 10, 1935. The appeal is by transcript. A motion to dismiss has been filed for the reason that the appeal was not lodged in this court within the six months provided by law. The motion is uncontested.
This court had repeatedly held that where an appeal is not taken within six months from the date of the rendition of the judgment, the same will be dismissed. Starr v. Wood,162 Okla. 242, 19 P.2d 561; Stephens v. Globe Register Co.167 Okla. 442, 30 P.2d 170; Aaron et al. v. Okla. City Bldg.  Loan Ass'n, 168 Okla. 6, 31 P.2d 575.
The appeal is dismissed.